In re Labarre, Oscar P. — Third Party; Labarre, Jackie — Third Party; Brocato, *555Vincent P. — Third Party; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA 8181; Parish of Orleans, Civil District Court, Div. “I”, No. 86-12557.
Prior report: La.App., 524 So.2d 13.
Granted and remanded. Judgments of lower courts granting summary judgments are reversed. Case remanded to the district court for further proceedings.
LEMMON, J., would grant and docket for argument.